Dear Mr. Roy:
As General Counsel for the Lafayette Parish School Board, you have requested our opinion on the following issue:
     Is the Lafayette Parish School Board obliged to entertain requests by teachers for the taking of sabbatical leave for less than one semester?
The statute providing for sabbatical leave LSA-R.S.17:1171, states in pertinent part:
     (A)  Members of the teaching staff of public schools in all parishes and municipalities of the state of Louisiana shall be eligible for sabbatical leaves, for the purpose of professional or cultural improvement, or for the purpose of rest and recuperation, for the two semesters immediately following any twelve or more consecutive semesters of active service in the parish where the teacher is employed, or for the one semester immediately following any six or more consecutive semesters of service. (Emphasis added).
The statute provides for sabbatical leave in increments of semesters. This office has previously issued opinions on this specific issue.  I have enclosed copies for your convenience. Attorney General Opinion Number 79-552 stated that the statute does not authorize sabbatical leaves for time periods measured in months, only "semesters."
In Attorney General Opinion Numbers 1972-1974, Pg. 215, and 87-400, this office stated that the term "semester" as used in LSA-R.S. 17:1171 refers to the usual recognized meaning 180 days or nine months equals two semesters.  Therefore, one semester of sabbatical leave would equal ninety days.
Based upon the above information, it is our opinion that if a request for sabbatical leave for less than one semester is submitted, the school is not obliged to consider it.
I trust that this answers your inquiry.  If we can be of any further assistance, please do not hesitate to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0307p